Title: To John Adams from Thomas Digges, 12 December 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dear Sir
      
       12th. Decr. 1780
      
     
     All your favours to the 27 ultimo and particularly that with a disagreeable inclosure came safe to hand, and I should be glad to know the parcells I forward get safe. I have attended regularly to your order, and they go by every post.
     I have no news to relate to you. Were I to attempt to describe the present dispositions and folly of us Englishmen it would fill pages. The opinion that America is ours again is now so universally prevalent that a person almost gets insulted who indicates a doubt of it. The malevolent and insulting language now held by a very great majority of this Country towards honest Americans or those who avowedly espouse their Cause is beyond all belief. Things here are getting fast to an extremity which philanthrophy would wish to avoid. But thus it ever was in similar cases. I had no notion that we Englishmen corrupted as we are, should so soon become a society of Devils—for literally we are little Better. I dayly pray it was in my power to quit it forever. Were it not direful necessity that keeps me here I would very soon quit it for a better clime.
     Every opinion is that you Hollanders will truckle to, and do nothing hostile to the interests of this Country, and we look upon Your joining the northern leagued neutrality as nothing materially affecting the Interests of Great Britain.
     Give me a line as heretofore and intimate what is novel as to your Provinces acting hostily or otherwise with regard to this Country.
     I dont find the friend You lately wrote to and about possess’s any other Commission than what was first intimated. Some late manoeuveres has for a time shut out communication between Us. All friends are well as the present intemperate season will admit and join me in good wishes to you.
     Compliments to a late Traveller from hence and tell him some few things left behind in his Lodgings at Norfolk Street have been forwarded on by me. I wrote him a line last post, and should be glad to hear from Him.
     I am with great regard Yours
     
      S:C.W
     
    